








Exhibit 10.4(v)


ANNUAL CASH INCENTIVE AWARDS
GRANTED UNDER
RYDER SYSTEM, INC. 2012 EQUITY AND INCENTIVE COMPENSATION PLAN


2014 TERMS AND CONDITIONS
(EXECUTIVE AWARDS)




The following terms and conditions apply to the 2014 annual incentive cash
awards (the “Awards”) granted to certain individuals by Ryder System, Inc. (the
“Company”) under the Ryder System, Inc. 2012 Equity and Incentive Compensation
Plan (the “Plan”), a description of which is set forth in the relevant Guide to
the Annual Incentive Compensation Program (the “Guide”) which references these
terms and conditions. No individual shall receive an Award unless the Company
has notified the individual of the Award and delivered these Terms and
Conditions and the Guide to the individual. Certain terms of the Award,
including the performance goals and target payout amounts, are also set forth in
the Guide and the payout grids titled “Incentive Payout Components by Position”
(“Payout Grid”) applicable to the Participant. The Compensation Committee of the
Company’s Board of Directors (the “Committee”) shall administer the Awards in
accordance with the Plan. Capitalized terms used herein and not defined shall
have the meaning ascribed to such terms in the Plan or the Guide.


1.
General. The Award represents the right to receive a cash payment based on the
attainment of certain financial performance goals, on the terms and conditions
set forth herein, in Schedule A attached hereto, in the Guide and in the Plan,
the applicable terms, conditions and other provisions of which are incorporated
by reference herein (collectively, the “Award Documents”). It is intended that
any Awards granted to “Covered Employees” as that term is defined in Section
162(m) of the Internal Revenue Code of 1986, as amended, including any successor
provisions and regulations (the “Code”), shall qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code.



(a)
The Award Documents supersede any and all prior oral representations, promises
or guarantees relating to short-term incentives or annual bonuses. All
provisions of the Award Documents shall apply unless otherwise prohibited by
law. In the event there is an express conflict between the provisions of the
Plan and those set forth in the Guide or in these terms and conditions, the
terms and conditions of the Plan shall govern. Unless otherwise approved by the
Committee, individuals who have written agreements which specifically provide
for annual incentive compensation other than that which is provided under the
Award or who are participants in any other short-term incentive compensation
plan of the Company or its subsidiaries and affiliates are not eligible to
receive an Award hereunder. The Company may, in its sole discretion, provide
discretionary or other bonuses to Company employees, whether or not they receive
an Award.



(b)
The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the Award may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of an Award and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determinations made by the Committee relating to the Awards shall be final
and binding on the Participant, his or her beneficiaries and any other person
having or claiming an interest under the Plan.




1

--------------------------------------------------------------------------------




2.
Financial Performance Goals; Performance Period. The Awards are intended to
reward Participants for the attainment by the Company of certain performance
goals during the period beginning on January 1, 2014 and ending on December 31,
2014 (the “Performance Period”). The amount payable pursuant to this Award shall
be calculated in accordance with the attached Schedule A, subject to the
additional terms and conditions of this Award and the Plan.



3.
Payment. Subject to Sections 4 and 5 below and the provisions of the Guide and
the Plan, amounts payable with respect to the Award will be payable in cash to
the Participant following the determination of the Company’s performance, the
calculation of the Award pursuant to Schedule A, and approval by the Committee
(or the Board, as the case may be) of the payout. Payment shall be made during
the 2015 calendar year, but in no event later than March 15, 2015 (the
applicable date, the “Payment Date”), provided that the Participant is, on the
Payment Date, and has been from the first day of the Performance Period through
the Payment Date, continuously employed in good standing by the Company or a
Subsidiary. No Participant shall have a vested or accrued right to any payment
under the Award. For purposes of these terms and conditions, the Participant
shall not be deemed to have terminated his or her employment with the Company
and its Subsidiaries if he or she is then immediately thereafter employed by the
Company or another Subsidiary. Notwithstanding anything to the contrary set
forth herein, (i) the Company retains the right, in its sole and absolute
discretion, to withhold payment and participation, from any Participant who
violates or has violated any Company value, principle, agreement, plan,
procedure, protocol, policy or the rules contained in the Award Documents even
if there are no documented performance issues in the Participant’s personnel
file and (ii) if the Company has any claim against the Participant for money or
assets owed that have not been satisfied by the Participant, the amount
otherwise payable pursuant to the Award shall be reduced by any such unpaid
claims unless otherwise prohibited by law. The calculation of amounts payable
pursuant to the Award with respect to Participants outside of the U.S. will be
set forth in the Guide.



4.
New Hire, Promotion or Transfer. Participants who are newly hired, promoted, or
transferred into or out of eligible positions, and those who move from one
eligibility level to another, will receive a pro-rata incentive based on the
terms in effect for his or her Management Level position, the portion of time
spent in each position during the Performance Period, the annual rate of pay and
the target incentive award for the eligible position(s).



5.
Termination of Employment; Temporary Leave. Except as specifically set forth
below, the Award will terminate and no amounts will be paid under the Award
following the termination of the Participant’s employment as follows:



(a)
Resignation by the Participant or Termination by the Company or a Subsidiary:
Notwithstanding anything herein to the contrary, (i) with respect to
Participants who are entitled to severance benefits under the terms and
conditions of any individual agreement or under the Company’s Executive
Severance Plan, any amounts due will be calculated in accordance with such
agreement or plan and (ii) with respect to Participants who are not otherwise
entitled to severance benefits under the terms of any individual agreement or
the Company’s Executive Severance Plan, if any, the Award will terminate and no
amounts will be paid under the Award, provided that if a Participant’s
employment is terminated by the Company after October 1, 2014 but before the
Payment Date as a result of a reduction in force by the Company, or a location
closing or loss of business, as determined by the Committee, in its sole and
absolute discretion, the Participant shall be eligible to receive a payment
hereunder on the Payment Date, if the Participant would have received a payment
under the Award but for his or her termination. Payment made to a terminated
employee pursuant to the preceding sentence shall only be made if the
Participant has executed and delivered to the Company a release in favor of the
Company in form and substance satisfactory to the Company, which has not been
revoked, and shall not be made prior to the effective date of such release.



i.
Notwithstanding the foregoing, if the Participant is terminated by the Company
or a Subsidiary prior to the Payment Date and is subsequently re-employed by the
Company or a Subsidiary


2

--------------------------------------------------------------------------------




prior to the Payment Date, such Participant shall be eligible to receive a
pro-rata payment on the Payment Date based on the number of days during the
Performance Period that the Participant was considered to be an active employee,
as determined by the Company, provided that, any such payment shall be reduced
by any amounts previously paid to the Participant in connection with his or her
termination of employment pursuant to the preceding paragraph or otherwise in
lieu of amounts earned under the Award.


ii.
In the event that the Participant voluntarily terminates his or her employment
with the Company prior to the Payment Date, (i) if the Participant is
re-employed by the Company or a Subsidiary within 90 days of the effective date
of such termination, but in any event prior to the Payment Date, the Participant
shall be eligible to receive a pro-rata payment on the Payment Date based on the
number of days during the Performance Period that the Participant was considered
to be an active employee, as determined by the Company, provided that, any such
payment shall be reduced by any amounts previously paid to the Participant in
connection with his or her termination of employment pursuant to the preceding
paragraphs or otherwise in lieu of amounts earned under the Award; or (ii)
unless otherwise provided for herein, if the Participant is re-employed by the
Company or a Subsidiary more than 90 days after the effective date of such
resignation, but in any event before the end of the Performance Period, the
Participant shall be eligible to receive a pro-rata payment on the Payment Date
based on the number of days during the Performance Period that the Participant
was considered to be an active employee, as determined by the Company, after the
Participant was re-employed.



(a)
Death or Disability (including Disability Retirement): If the Participant’s
death or Disability occurs after the end of the Performance Period, the
Participant (or his or her Beneficiary, in the event of death) shall receive all
amounts otherwise payable to him or her under the Award on the Payment Date. If
the death or Disability occurs during the Performance Period and the Participant
would have received a payment under the Award but for his or her death or
Disability, the Participant (or his or her Beneficiary, in the event of death)
will be eligible to receive a pro-rata payment on the Payment Date based on the
amount otherwise payable to the Participant and the number of days during the
Performance Period that the Participant was considered to be an active employee,
as determined by the Company.



(b)
Workers’ Compensation or Approved Leave of Absence: Except as otherwise set
forth herein, a Participant who takes an approved workers’ compensation leave or
an approved leave of absence during any portion of the Performance Period and is
actively employed for at least 180 days during 2014, as determined by the
Company, will be eligible to receive a payment on the Payment Date (to the
extent the Participant would have received a payment under the Award but for his
or her leave of absence), which will be pro-rated based on the number of days
during the Performance Period that the Participant is considered to be an active
employee, as determined by the Company.



(c)
Military Leave of Absence: A Participant who takes an approved military leave of
absence will be eligible to receive a payment on the Payment Date (to the extent
the Participant would have received a payment under the Award but for his or her
military leave of absence) based on the Participant’s full Eligible Base Salary
(as defined on Schedule A) regardless of the number of days worked during the
Performance Period.



(d)
Retirement: If the Participant’s Retirement occurs after December 31, 2014 and
before the Payment Date, the Participant shall receive all amounts due to him or
her under the Award on the Payment Date. If the Participant’s Retirement occurs
on or prior to December 31, 2014, the Award will terminate and no amounts will
be paid under the Award, unless Section 5(b) applies. As used herein, the term
“Retirement” means termination of employment for any reason (other than for
Cause or by reason of death or Disability) upon or following attainment of age
55 and completion of 10 years of service, or upon or following attainment of age
65 without regard to years of service. As used herein, the term “Cause” shall
have the meaning set forth in any individual, valid, written agreement between
the


3

--------------------------------------------------------------------------------




Participant and the Company or any Subsidiary, or, if none exists, shall mean a
determination of “Cause” under any applicable Severance Plan, as in effect on
the date hereof.


6.
Withholding Taxes; Section 409A. Payment of the Award will be taxable to the
Participant as ordinary income, subject to wage-based withholding and reporting.
The Company will satisfy this withholding obligation by reducing the cash to be
delivered in an amount sufficient to satisfy the withholding obligations. This
Section 6 shall only apply with respect to the Company’s U.S. federal, state and
local income tax withholding obligations. The Company may satisfy any tax
obligations it may have in any other jurisdiction in any manner it deems, in its
sole and absolute discretion, to be necessary or appropriate. All payments made
under the Award are intended to constitute short-term deferral amounts
excludible from the requirements of Section 409A of the Code.



7.
Change of Control. Notwithstanding anything herein to the contrary, in the event
of a Change of Control of the Company during the Performance Period, (i) with
respect to Participants who are entitled to Change of Control benefits under the
terms of any individual agreement or any severance plan or arrangement, the
amount payable pursuant to this Award will be calculated in accordance with such
agreement or plan and (ii) with respect to Participants who are not otherwise
entitled to Change of Control benefits under the terms of any individual
agreement or any severance plan or arrangement, and whose employment is
terminated in connection with or as a result of the Change of Control, upon
approval by the Committee, the Participant will be entitled to receive a
pro-rata payment based on the number of days during the Performance Period that
the Participant is considered to be an active employee, as determined by the
Company, assuming target performance. This payment shall be made no later than
March 15, 2015.  

 
8.
Sale of Business. If a business unit is sold during the Performance Period, the
Participants that are employees of such business unit will receive a pro-rata
payment based on performance on the Payment Date. Such payment will be made over
time or in one lump sum, as determined by the Committee, provided that in any
event all payments will be made on or before March 15, 2015.



9.
Statute of Limitations and Conflicts of Laws. All rights of action by, or on
behalf of the Company or by any shareholder against any past, present, or future
member of the Board of Directors, officer, or employee of the Company arising
out of or in connection with the Award or the Award Documents, must be brought
within three years from the date of the act or omission in respect of which such
right of action arises. The Awards and the Award Documents shall be governed by
the laws of the State of Florida, without giving effect to principles of
conflict of laws, and construed accordingly.



10.
No Employment Right. Neither the grant of the Award, nor any action taken
hereunder, shall be construed as giving any employee or any Participant any
right to be retained in the employ of the Company. The Company is under no
obligation to grant Awards hereunder. Nothing contained in the Award Documents
shall limit or affect in any manner or degree the normal and usual powers of
management, exercised by the officers and the Board of Directors or committees
thereof, to change the duties or the character of employment of any employee of
the Company or to remove the individual from the employment of the Company at
any time, all of which rights and powers are expressly reserved.



11.
No Assignment. A Participant’s rights and interest under the Award may not be
assigned or transferred, except as otherwise provided herein, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company's obligation under the Award to make any
payment thereunder.



12.
Unfunded Plan. Any amounts owed under the Award shall be unfunded. The Company
shall not be required to establish any special or separate fund, or to make any
other segregation of assets, to assure payment of any amounts payable under the
Award.

 
13.
Definitions. Capitalized terms used above that are not defined below have the
meanings set forth in the Plan. For purposes of these Terms and Conditions,
“Disability” means (i) the Participant is unable to


4

--------------------------------------------------------------------------------




engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; (ii) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan of the Company; or (iii) a determination by the Social
Security Administration that a Participant is totally disabled.































































































5

--------------------------------------------------------------------------------








SCHEDULE A to [EXECUTIVE NAME]’s
2014 Annual Cash Incentive AWARD
GRANTED UNDER
RYDER SYSTEM, INC. 2012 EQUITY AND INCENTIVE COMPENSATION PLAN


The following sets forth the method for calculating the payment amount
applicable to the Award to which this Schedule A is attached. This Schedule A
shall be subject to the Award Documents. Unless otherwise specified in this
Schedule A, all defined terms have the meanings set forth in the Award.


(a)
The amount payable pursuant to the Award shall not exceed [X%] of the Company’s
Pretax Operating Earnings (the “Maximum Payment”), up to Pretax Operating
Earnings of $225 million, for the Performance Period. As soon as practicable
after the end of the Performance Period, the Committee will determine the
Company’s Pretax Operating Earnings, to the extent applicable, in accordance
with generally accepted accounting principles (“GAAP”), provided that, the
Committee shall exclude, without duplication, the following items from actual
results in determining Pretax Operating Earnings: (i) changes in accounting
methods; (ii) non-vehicle asset impairments; (iii) non-recurring acquisition
expenses and restructuring charges; (iv) multiemployer pension plan withdrawal
liability; and (v) non-recurring or extraordinary income or expense, in each
case, other than those included in the Company’s 2014 business plan.



(b)
Once the Maximum Payment is calculated pursuant to paragraph (a), the Committee
shall apply: (i) the performance metrics (the “EPS/OR Metrics”); (ii) the
performance targets (the “EPS/OR Targets”); (iii) the weight given to each
performance metric; (iv) the threshold, target and maximum payout amounts
(expressed as a percentage of the Participant’s Eligible Base Salary) payable if
the EPS/OR Targets are achieved; and (v) any other requirements or limitations
of the Award approved by the Committee, in each case as applicable to the
Participant and specified in the Guide and the Payout Grid, to calculate the
amount payable pursuant to this Award. The Committee may, in its sole
discretion, increase or decrease the amount calculated pursuant to this
paragraph (b), provided that such adjusted amount shall not exceed the Maximum
Payment.



(c)
Once established, neither the EPS/OR Metrics, the EPS/OR Targets, nor the
provisions of paragraph (a) above shall be changed during the Performance
Period; provided that, with respect to the EPS/OR Metrics and the EPS/OR
Targets, if the Committee determines that external changes or other
unanticipated business conditions have materially affected the fairness of the
EPS/OR Metrics or EPS/OR Targets, then the appropriate adjustments may be made
(either up or down) during the Performance Period.



(d)
For purposes of the Award, Eligible Base Salary means the annual rate of pay for
the Performance Period, excluding all other compensation paid to the Participant
during the year, including but not limited to bonuses, incentives, commissions,
car allowance, employee benefits, relocation expenses, and any imputed income
for which the Participant may be eligible (all as more fully described in the
Guide).



(e)
For purposes of this Schedule A, “Pretax Operating Earnings” means Comparable
Earnings from Continuing Operations Before Income Tax, as reported in the
Company’s earnings press release for the fiscal year ending December 31, 2014.








6